Citation Nr: 1146566	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  10-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, to include a herniated disc L5, right, with complete extrusion.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran was afforded a Travel Board Hearing before the undersigned Acting Veterans Law Judge in June 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a back disability was previously denied in a July 1974 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the July 1974 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1974 rating decision that denied the Veteran's claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

2.  Evidence received since the final July 1974 determination wherein the RO denied the Veteran's claim of entitlement to service connection for a back disability, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for a back disability.  The RO originally denied the Veteran's claim of entitlement to service connection for a back disability in a decision dated July 1974.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which 'does not require new and material evidence as to each previously unproven element of a claim.'  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would 'force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.'

The Veteran's claim of entitlement to service connection for a back disability was initially denied in a July 1974 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records and private treatment records.  Subsequently, VA outpatient treatment records, private medical records, a hearing transcript, lay statements, and personal statements by the Veteran have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence of record demonstrating that the Veteran's back condition was related to his active military service.  The evidence submitted subsequent to the July 1974 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the July 1974 decision suggests that the Veteran's back disability is related to an incident in service.  Specifically, the Veteran's treating physician noted that the Veteran's history of back pain since service and previous trauma in the military may have predisposed the Veteran to his degenerative arthritis, which is still causing him significant discomfort to this day.  Additionally, the Veteran further testified about an in-service incident on a jeep where he developed back pain, and the continuity of that back pain since discharge from service.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Therefore, the evidence submitted since the final July 1974 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for a back disability is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a back disability, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

The claim of service connection for a back disability was reopened above.  A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for a back disability. 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner, supra.  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

The Veteran contends that his back disability was caused or permanently worsened during an in-service incident at Fort Sill, Oklahoma, when he was in the back of a jeep.

The Veteran's December 1963 entrance examination reflects that the Veteran had no history of a back condition, and his spine was considered normal upon clinical evaluation.  The Veteran's service treatment records show that the Veteran reported back pain multiple times while in-service, and was treated for these conditions.  On the report of medical history prior to induction and at discharge, the Veteran reported a back injury in a 1960 car accident, and being born with a weak back.  However, the January 1966 discharge examination again noted that the Veteran's spine was normal upon evaluation.  

Additionally, private treatment records show that the Veteran has been treated for osteoarthritis, degenerative joint disease, and a back strain.  Furthermore, the Veteran's private medical records show that he underwent two surgeries for his back condition.  The Veteran also submitted a December 2010 letter from his private treating physician, which stated that the Veteran's history of back pain since service and previous trauma in the military may have predisposed the Veteran to his degenerative arthritis.

The Veteran was afforded a Travel Board Hearing in June 2011.  The Veteran reported that when he was drafted, his doctor wrote a letter stating that he had back problems and should not be drafted.  Despite his doctor's letter, the Veteran reported that he was drafted anyway.  Additionally, the Veteran reported that he had a lot of back problems and pain while in-service, but that he did not complain much.  Furthermore, the Veteran stated that when he was sent to Fort Sill, Oklahoma, he was in the back of a jeep and got up to lift, when he couldn't straighten back up.  Moreover, the Veteran reported that he was sent to the hospital and put in traction.  Additionally, the Veteran stated that he was put on light duty for about a month.  Furthermore, the Veteran reported that his back constantly bothered him from that day on.  The Veteran also stated that after he was discharged, he continued to have back problems.  Moreover, the Veteran reported that his back progressively got worse over the years, which lead to treatment and multiple surgeries.  Additionally, the Veteran testified that he was in a car accident in 1960, and that a doctor told him that he was born with a weak back.  Furthermore, the Veteran stated that he was diagnosed with a L-4 herniated disc, which was later taken out along with the L-5.  The Veteran contends that he aggravated his pre-existing back condition while on active duty. The Veteran's representative also noted the multiple lay statements that were being submitted, which showed the continuity of the Veteran's back problems since service.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity of symptomatology and that he is being treated for chronic back pain, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's back disability.  Although the Veteran has been seeking treatment for his back disability, it remains unclear to the Board whether this condition pre-existed service and was aggravated by service, or is related to an in-service injury, or to any other aspect of his military service.  A medical opinion regarding a diagnosis and etiology of the Veteran's back disability is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed, and all findings should be reported in detail. 

The examiner should diagnose any low back disability found to be present.  Subsequently, the examiner should answer the following:

Did the Veteran's back disability clearly and unmistakably pre-exist his entry into active duty?

A. If so, is there clear and unmistakable evidence that the Veteran's pre-existing back disability did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?

If there was an increase in severity of the Veteran's back disability during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

B.  If not, is it at least as likely as not that any current back disability, had its onset in service or is related to any in-service disease, event, or injury.  

The examiner must review and discuss the Veteran's service treatment records, private medical records, the December 2010 private physician letter, the June 2011 hearing transcript, lay statements, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

Additionally, the examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

(2)  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

(3) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
TARA. L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


